UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-20907
                           Summary Calendar

                         MONTA SUDDHIPRAKARN,

                                                       Plaintiff-Appellant,

                                   VERSUS

               TOGO D. WEST, JR., Secretary, Department
                      of Veterans Affairs Agency,

                                                        Defendant-Appellee.



             Appeal from the United States District Court
                  for the Southern District of Texas
                                (H-99-CV-714)
                           February 22, 2000
Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Monta     Suddhiprakarn,    plaintiff,     sued   Togo   D.   West,   Jr.,

Secretary of the Department of Veterans Affairs, in the United

States District Court for the Southern District of Texas alleging

discrimination under Title VII of the Civil Rights Act of 1964 on

the basis of national origin and harassment and discrimination in

the workplace.     Defendant has moved to dismiss for lack of subject

matter jurisdiction under Rules 12(b)(1) and 12(h)(3), Federal

Rules of Civil Procedure.       The district court granted such motion

for dismissal and plaintiff appeals.

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     We have carefully reviewed the briefs, the reply brief, the

record excerpts, and relevant portions of the record itself.   For

the reasons stated by the district judge in her Memorandum and

Opinion entered under date of August 5, 1999, we affirm the Order

of Dismissal without prejudice entered under date of August 5,

1999.

          AFFIRMED.




                                2